               Case 2:20-cv-00517-RSM-JRC Document 31 Filed 12/29/20 Page 1 of 1




                                                                          The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                                 AT SEATTLE
 8      ALAN MEAUX,                                                  NO. 2:20-CV-00517-RSM-JRC
 9
                                           Plaintiff,                ORDER GRANTING JOINT MOTION
10                                                                   TO STAY DISCOVERY AND ALL
                   vs.                                               PRETRIAL DEADLINES
11
        C.R. BARD INCORPORATED AND BARD                              Note on Motion Calendar:
12      PERIPHERAL VASCULAR                                          December 28, 2020
13      INCORPORATED,

14                                       Defendant.

15
                The Court has considered the Joint Motion to Stay Discovery and All Pretrial Deadlines
16

17   for the above-referenced case.

18              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to

19   Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between parties be
20
     granted.
21
                Dated this 29th day of December, 2020.
22

23

24
                                                                A
                                                                RICARDO S. MARTINEZ
25                                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                                                 Betts
                                                                                 Patterson
      ORDER GRANTING OINT MOTION TO                                              Mines
      STAY DISCOVERY AND ALL PRETRIAL - 1 -                                      One Convention Place
                                                                                 Suite 1400
      DEADLINES - NO. 2:20-CV-00517-RSM                                          701 Pike Street
                                                                                 Seattle, Washington 98101-3927
                                                                                 (206) 292-9988
     Meaux C20-517 order grant mtn stay/122920 1023/8284-0028
